Citation Nr: 1806785	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-18 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 40 percent for service-connected bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to November 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

On his June 2013 substantive appeal (VA Form 9) the Veteran indicated that he wanted a Travel Board hearing.  Thereafter, he was scheduled for an April 2017 hearing before the Board.  However, prior to his hearing date, he withdrew his request for a Board hearing.  See April 2016 Statement in Support of Claim.  Thus, the hearing request is considered withdrawn.  38 C.F.R. § 20.704 (e) (2017).  

In July 2017, the Board remanded this matter for additional development and a new VA audiological examination.  The RO has since complied with the Board's directives.  Accordingly, this matter is properly before the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

During the pendency of the appeal, the Veteran's puretone threshold averages and, where available, his speech discrimination percentages correspond to no worse than Level VI hearing acuity in his right ear and no worse than Level VIII hearing acuity in his left ear, with an exceptional hearing loss pattern shown in both ears.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The duty to notify has been met.  See February 2010 VCAA Letter.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the United States Court of Appeals for Veterans Claims (Court) to address only those procedural arguments specifically raised by the veteran."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  This appeal was most recently readjudicated in a December 2017 supplemental statement of the case.  Nothing more is required.

The Board also finds that the Veteran has been afforded adequate assistance in response to his claim.  His pertinent service treatment records and VA Medical Center treatment records have been obtained and associated with his claims file.  He has also been provided appropriate VA examinations and opinions.  Neither the Veteran nor his representative has challenged the adequacy of the examinations of record nor identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  

In this regard, the Board notes that the record references three audiograms from August 2012, October 2014, and October 2015 conducted by the VA outpatient clinic, which were not included in the claims file.  The Board notes, however, that the treatment records include a summation of the corresponding audiogram results, which suggest the Veteran's hearing acuity was in agreement with previous and subsequent evaluations and does not indicate more severe symptomatology.  In pertinent part, the treatment records summarily showed an August 2012 audiogram with puretone threshold averages of 75 for the right ear and 83 for the left ear and word recognition scores of 80 percent on the right and 84 percent on the left.  These records also showed an October 2014 audiogram with puretone threshold averages of 70 for the right ear and 78 for the left ear and word recognition scores of 92 percent on the right and 60 percent on the left.  Lastly, the treatment records referenced an October 2015 audiogram with puretone threshold averages of 69 for the right ear and 78 for the left ear and word recognition scores of 76 percent on the right and 64 percent on the left.  As will be discussed more fully below, such findings are consistent with earlier and later VA audiological examination results.  Therefore, the Board finds that a second remand, solely for the purpose of obtaining the August 2012, October 2014, and October 2015 audiometric results, would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (remand is unnecessary where it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Accordingly, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the increased rating claim adjudicated herein, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Merits

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

For hearing impairment, the Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.  The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85 (d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86 (b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test without the use of hearing aids.  38 C.F.R. § 4.85(a).  In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results a VA audiologist must describe the functional effects caused by a hearing disability in his or her final report. The Court noted, however, that, even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.   

In light of the legal standards above and after a thorough review of the evidence, the Board finds that the Veteran's bilateral hearing loss does not meet the criteria for a rating in excess of 40 percent for the entire period on appeal.  In this regard, the audiological examinations of record do not show puretone thresholds which would meet the criteria for a higher evaluation. 

In pertinent part, the Veteran was provided a VA audiology examination in March 2010.  The results were as follows:

Hertz
1000
2000
3000
4000
Average
Right
80
75
75
70
75
Left
100
80
60
75
79

Speech recognition scores using the Maryland CNC word list were 88 percent in the right ear and 72 percent in the left ear.  The Board notes that, as the puretone threshold values in each of the four frequencies above are greater than 55 decibels,   an exceptional pattern of hearing loss is shown in both the right and left ears.  38 C.F.R. § 4.86 (a).  Therefore, in addition to considering the puretone threshold averages for each ear as compared to Table VI, the Board has also considered Table VIA.  After comparing the Veteran's speech recognition scores and puretone threshold values to Table VI, the Veteran is left with the numeric designation of Level III in his right ear and Level VI in his left ear.  After comparing the Veteran's speech recognition scores and puretone threshold values to Table VIA, the Veteran is left with the numeric designation of Level VI in his right ear and Level VII in his left ear.  Further comparison of these numeric designations to Table VII results in a 30 percent evaluation.  The examiner also indicated that the hearing impairment resulted in difficulty hearing in all situations and negatively impacted the Veteran's activities of daily living and occupational functioning. 

In July 2011, the Veteran underwent a VA audiology examination which showed the following puretone threshold results: 

Hertz
1000
2000
3000
4000
Average
Right
80
70
75
65
73
Left
100
75
75
80
83

Speech recognition scores using the Maryland CNC word list were 84 percent in the right ear and 68 percent in the left ear.  The Board notes that, as the puretone threshold values in each of the four frequencies above are greater than 55 decibels, an exceptional pattern of hearing loss is shown in both the right and left ears.  38 C.F.R. § 4.86 (a).  Therefore, in addition to considering the puretone threshold averages for each ear as compared to Table VI, the Board has also considered Table VIA.  After comparing the Veteran's speech recognition scores and puretone threshold values to Table VI, the Veteran is left with the numeric designation of Level III in his right ear and Level VII in his left ear.  After comparing the Veteran's speech recognition scores and puretone threshold values to Table VIA, the Veteran is left with the numeric designation of Level VI in his right ear and Level VII in his left ear.  Further comparison of these numeric designations to Table VII results in a 30 percent evaluation.  The examiner also indicated that the hearing impairment resulted in difficulty hearing in all situations and negatively impacted the Veteran's activities of daily living and occupational functioning.

Results of an April 2017 VA audiological examination were as follows:

Hertz
1000
2000
3000
4000
Average
Right
80
75
75
70
75
Left
90
80
80
80
83

The speech recognition scores using the Maryland CNC word list were 92 percent in the right ear and 56 percent in the left ear.  The Board notes that, as the puretone threshold values in each of the four frequencies above are greater than 55 decibels,   an exceptional pattern of hearing loss is shown in both the right and left ears.  38 C.F.R. § 4.86 (a).  Therefore, in addition to considering the puretone threshold averages for each ear as compared to Table VI, the Board has also considered Table VIA.  After comparing the Veteran's speech recognition scores and puretone threshold values to Table VI, the Veteran is left with the numeric designation of Level II in his right ear and Level VIII in his left ear.  After comparing the Veteran's speech recognition scores and puretone threshold values to Table VIA, the Veteran is left with the numeric designation of Level VI in his right ear and Level VII in his left ear.  Further comparison of these numeric designations to Table VII results in a 30 percent evaluation.  The examiner also indicated that the hearing impairment caused difficulty hearing basic conversations, difficulty hearing with noise, and difficulty listening to the radio or television.  

Indeed, the treatment records do not reflect hearing impairment of such a severity as to warrant a rating in excess of 40 percent.  See August 2012, October 2014, and October 2015 VA Medical Center (VAMC) records.  Chiefly, the audiological evidence reflects numeric designations no worse than Level VI for the right ear and Level VIII for the left ear.  Accordingly, the Board finds that the preponderance of the evidence is against awarding a higher rating for service-connected bilateral hearing loss.  Therefore, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107; 38 C.F.R § 3.102.

The Board has considered the Veteran's assertions regarding the severity of his hearing loss and acknowledges that he is competent to report the symptomatology associated with his hearing loss.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds his statements to be credible.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In pertinent part, he has indicated that his hearing loss is worse, he cannot hear at all in his left ear, and his right ear is taking all the noise.  See November 2010 Statement in Support of Claim and June 2013 VA Form 9.  Nevertheless, the disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned based on objective audiometric test results.  Without medical evidence of a hearing loss disability which merits a higher evaluation, the Veteran's hearing impairment has been properly rated.

The Board has also considered the Veteran's statements regarding pain due to an inflamed left ear and left ear infection.  See August 2014 Statement in Support of Claim and May 2015 Correspondence.  The Board notes, however, that the Veteran was previously awarded a 10 percent rating under Diagnostic Code 6200 for his recurrent ear infections.  See July 1972 Rating Decision.  This award amounts to the highest available rating for this condition, and there is no basis to assign a higher rating under a separate diagnostic code.  Significantly, an award of an additional rating under any other diagnostic code would amount to impermissible pyramiding and is not permitted.  See C.F.R. § 4.14 (2017) (noting that the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability).

The Veteran's representative, by and on behalf of the Veteran, has also contended that the Veteran's inability to use hearing aids in his left ear, to mitigate his hearing problems, requires extraschedular consideration.   See January 2018 Appellate Brief.

Chiefly, an extraschedular rating may be warranted when the schedular evaluations are deemed inadequate. 38 C.F.R. §§ 3.321 (b)(1), 4.1. The Board cannot award an extraschedular rating in the first instance, but may refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extraschedular evaluation.  Referral for extraschedular consideration is limited to where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Id.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Significantly, however, the record does not show that referral for consideration of an extraschedular rating is warranted.  Id.; 38 C.F.R. §§ 3.321 (b), 4.1. The Board acknowledges that the Veteran is unable to comfortably use a hearing aid in his left ear.  Nevertheless, the Board emphasizes that the currently assigned compensable rating for bilateral hearing loss contemplates left ear hearing loss without the use of a hearing aid.  See 38 C.F.R. § 4.85.  For this reason, the Board does not consider the inability to use a hearing aid as indicative of symptomatology outside the schedular rating criteria.  As such, an exceptional or unusual disability picture has not been shown, and referral for extraschedular consideration is not warranted. 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating in excess of 40 percent for service-connected bilateral hearing loss is denied. 



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


